UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 13, 2014 FALCONSTOR SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 000-23970 77-0216135 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2 Huntington Quadrangle, Melville, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 631-777-5188 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On February 13, 2014, FalconStor Software, Inc. (the “Company”) issued a press release announcing its results of operations for the full year and the fiscal quarter ended December 31, 2013. The text of a press release issued by the Company is furnished as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits (d)Exhibits. Exhibit Number Description Press release of the Company dated February 13, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 13, 2014 FALCONSTOR SOFTWARE, INC. By: /s/ Louis J. Petrucelly Name: Louis J. Petrucelly Title: Executive Vice President and Chief Financial Officer
